DETAILED ACTION

Claim Rejections - 35 USC § 112(b/f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a communication state confirmation unit” and “a module selection unit” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding claim 1: claim limitations “a communication state confirmation unit” and “a module selection unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. 
In particular, the specification describes these units in Figure 2 and [0023] as “functional” units that “are developed through the execution of a predetermined program stored in the memory by the CPU”.  However, such generic reference to a general purpose CPU and “predetermined program” is not sufficient structure for the 35 U.S.C. 112(f) limitations.  A general purpose CPU can provide structure when transformed into a special purpose processor using a specific algorithm.  The specification does not appear to provide such structure through the clear use of an algorithm.  Applicant may rebut this by pointing to the specific algorithm that transforms the general purpose CPU into a special purpose processor.  Alternatively, as noted above, Applicant may explicitly claim the processor and memory in a way that removes the claimed “units” to no longer invoke 35 U.S.C. 112(f).  
Claims 2-8 depend from claim 1 and are thus similarly indefinite as they include the aforementioned units. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(a/f)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As detailed above, the two “units” in claim 1 invoke 35 U.S.C. 112(f), but the specification does not provide proper structural support for these limitations.  Claims 2-8 depend from claim 1 and are thus similarly rejected.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 2015/0230207).

Regarding claim 1: Wang discloses an in-vehicle communication system that can communicate with a public communication network (see the combination of the wireless resources used for communicating between the vehicle (moveable object 100) and the terminal 102 via links 112 and 114, etc.; as indicated in [0064], the network may be a public network; further, as indicated in [0062], for example, there may be more than two communication modules) through use of communication modules, and that can use, as the communication modules, an in-vehicle communication module that is mounted in a vehicle (see communication module 1 406 of Figure 4, for example, which is mounted in the vehicle 400; further, as indicated in [0062], for example, there may be more than two communication modules) and an outside communication module other than the in-vehicle communication module (see communication module 2 of Figure 4, for example, which is other than the communication module 1), comprising: 
a communication state confirmation unit that transmits data to the public communication network and receives data from the public communication network through use of the outside communication module (see step 310 and [0074], for example, which indicate that the vehicle (moveable object) and terminal communicate data to/from one another to establish connections via the different modules), and that confirms a communication state between the outside communication module and the public communication network (see step 320 and [0078], for example, which indicate that the vehicle (moveable object) confirms the communication state (characteristic level) for each of the modes/modules; the communication state confirmation unit includes at least the sensing module 1002 of Figure 10, for example); and 
a module selection unit that selects the communication module to be used, from between the in-vehicle communication module and the outside communication module, based on the communication state confirmed by the communication state confirmation unit (see step 330 of Figure 3, for example, which indicates that the vehicle (moveable object) selects one of the modules based on the communication state (the level of the one or more characteristics); as indicated in [0079]-[0088], the module can be selected according to one or more of a number of different criteria, such as selecting the module with the highest signal strength, for example; the module selection unit includes at least the processing unit 1004 and control module 1008 of Figure 10).

Regarding claim 2: Wang discloses the limitation: wherein the communication state confirmation unit estimates an electric field intensity between the outside communication module and the public communication network based on a result of transmission or reception of the data, and confirms a communication state of the outside communication module through use of the electric field intensity (see [0083]-[0084], for example, which indicate that the vehicle (moveable object) determines a signal strength, which is interpreted as an electric field intensity; this is clearly based on a transmission or reception of data (the signal whose strength is measured); the state of the modules (relative order of selection, for example) is confirmed via the use of the signal strength/electric field intensity).

Regarding claim 3: Wang discloses the limitation: wherein the module selection unit selects the in-vehicle communication module on a priority basis, and selects the outside communication module when a predetermined condition is satisfied (see [0087]-[0088], for example, which discloses that one of the communication modules (such as the in-vehicle module) may be prioritized such that it is selected unless one or more characteristics does not meet a standard; in this case (when a predetermined condition that the one or more characteristics does not meet the standard), the other communication module (such as the outside module) is selected).

Regarding claim 4: Wang discloses the limitation: wherein the module selection unit selects the outside communication module when a communication speed of the outside communication module is higher than a communication speed of the in-vehicle communication module (see [0044], [0047], and [0068], the module can be selected according to the module with the highest communication speed; that is, as indicated in paragraphs [0087]-[0088], the in-vehicle module can be prioritized except when a pre-determined condition is met and that condition may be that the outside module has a higher communication speed).

Regarding claim 5: Wang discloses the limitation: wherein the module selection unit selects the outside communication module when a user desires to use the outside communication module (see [0071] and [0080], for example, which indicates that the criteria used for selection can be a “characteristic specified by the user”; thus, when a user desired characteristic is met, that module (such as the outside module) is selected).  

Regarding claim 6: Wang discloses the limitation: wherein the module selection unit selects the communication module further in accordance with a user's desire (see [0071] and [0080], for example, which indicates that the criteria used for selection can be a “characteristic specified by the user”; thus, when a user desired characteristic is met, that module (such as the outside module) is selected).  

Regarding claim 7: Wang discloses the limitation: wherein the module selection unit selects the communication module further based on positional information on the vehicle (see [0071] and [0080], for example, which indicates that the module can be selected based on position of the vehicle (the switching criterion can change dynamically based on a state of the moveable object/vehicle, such as its position)).  

Regarding claim 8: Wang discloses the limitation: wherein the module selection unit selects the communication module based on the positional information on the vehicle, and usable area information on a mobile communication system of a generation in which each of the communication modules can be used (see [0071] and [0080], for example, which indicates that the module can be selected based on position of the vehicle (the switching criterion can change dynamically based on a state of the moveable object/vehicle, such as its position); further, see [0088], for example, which indicates that the selection of the module is based in part on the usable area of a generation of data for each of the communication modules; that is, when the terminal and the vehicle (moveable object) are separated by a large distance (outside of the usable area), another communication module (which is within its usable area) is selected).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sambale et al (US 2022/0039063) discloses a method for operating vehicle terminals to monitor wireless resources.  
Sanji et al (US 2021/0168563) discloses a vehicle communication system that utilizes an inside communication device and an outside communication device.
Kim et al (US 2018/0366838) discloses a V2X antenna system that selects from among multiple antennas in a vehicle.
Lee et al (US 2018/0132161) discloses a method for transmitting a discovery signal for establishing a D2D link with a relay terminal.
Fukumasa et al (US 2013/0244683) discloses a method for selecting a transmission channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        April 28, 2022